Citation Nr: 1819491	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-31 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for bilateral tinnitus.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service in the Air Force from October 2003 to September 2007.  

These matters come before the Board of Veterans' Appeals (Board) from a rating decision rendered in March 2013 by the Department of Veterans Affairs (VA), Regional Office (RO) in Honolulu, Hawaii.  

In November 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge at the RO.  A copy of the hearing transcript has been associated with the electronic claims file. 


FINDINGS OF FACT

1.  In a December 2007 rating decision, the RO denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and bilateral tinnitus. 

2.  Evidence associated with the electronic claims file since the December 2007 rating decision, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim of service connection for bilateral tinnitus and raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.

3.  Evidence associated with the electronic claims file since the December 2007 rating decision, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim of service connection for bilateral hearing loss and raises a reasonable possibility of substantiating the claim of service connection for tinnitus.

4.  Evidence of record throughout the entire appeal period fails to demonstrate that the Veteran has a current bilateral hearing loss disability for VA purposes.

5.  Resolving all doubt in the Veteran's favor, tinnitus is causally related to noise exposure during active service.

6.  Evidence of record shows that the Veteran has current diagnoses of PTSD and adjustment disorder that are associated with in-service stressors, which are related to fear of hostile military or terrorist activities.


CONCLUSIONS OF LAW

1.  The December 2007 RO rating decision that denied the Veteran's claims of service connection for bilateral hearing loss and bilateral tinnitus is final.  38 U.S.C. § 7105(b) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  As evidence received since the RO's December 2007 denial is new and material, the criteria for reopening of the Veteran's claim of service connection for bilateral hearing loss have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(b) (2017).

3.  As evidence received since the RO's December 2007 denial is new and material, the criteria for reopening of the Veteran's claim of service connection for bilateral tinnitus have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(b) (2017).

4.  Bilateral hearing loss was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C. §§ 1101, 1112, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

5.  Tinnitus was incurred in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

6.  An acquired psychiatric disorder, to include PTSD and adjustment disorder, was incurred in active military service.  38 U.S.C. §§ 1101, 1110, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claims - Bilateral Tinnitus and Bilateral Hearing Loss

The Board is taking action favorable to the Veteran by reopening the claims of entitlement to service connection for bilateral tinnitus and bilateral hearing loss.  As such, the decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C. §§ 5108, 7105(c) (2012).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In this regard, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

Entitlement to service connection for bilateral tinnitus and hearing loss was originally denied in a December 2007 rating decision.  The RO highlighted that hearing loss was not shown in the evidence of record and tinnitus was not shown during service.  The Veteran did not initiate a timely appeal for those matters.  There is also no indication that additional evidence was received between December 2007 and December 2008, which would have necessitated a reconsideration of the issues on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the December 2007 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

In July 2011, the Veteran sought to reopen the claim of entitlement to service connection for bilateral tinnitus and bilateral hearing loss.  This appeal arises from the RO's March 2013 rating decision that confirmed and continued the previous denials of entitlement to service connection for bilateral tinnitus and bilateral hearing loss.  

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
 Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (finding that VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Evidence of record received since the last prior final December 2007 rating decision includes multiple written statements from the Veteran; a November 2016 Board videoconference hearing transcript; Vet Center and VA treatment records dated through August 2014; and VA examination reports and medical opinions dated in November 2012 and February 2013.  

Evidence received since the December 2007 rating decision is "new" in that it was not of record at the time of the December 2007 rating decision.  This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claims, i.e., the existence of in-service noise exposure as well as the causal relationship between the currently claimed disorders and events during active service.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Justus v. Principi, 3 Vet. App. 510 (1992).  Under these circumstances, the Board concludes that the criteria for reopening the claims of entitlement to service connection for bilateral tinnitus and bilateral hearing loss are met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

Service Connection Claims - Bilateral Tinnitus and Bilateral Hearing Loss

As the Board is taking action favorable to the Veteran by granting entitlement to service connection for bilateral tinnitus, the decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  With respect to the Veteran's claim for entitlement to service connection for bilateral hearing loss herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103(c)(2) (2017) and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Having reopened the claim of entitlement to service connection for bilateral hearing loss, and before turning to the merits, the Board must determine whether there is any prejudice to the Veteran in its considering the claim without remand to the AOJ for action.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Reviewing the record, the Board finds that the Veteran received adequate notice of what was needed to establish service connection for this claim, had an opportunity to submit such evidence, was provided a hearing on this issue, and the claim was developed in that an adequate examination was obtained.  The Board thus finds that there is no prejudice to the Veteran in addressing the merits of the claim of entitlement to service connection for bilateral hearing loss.

In written statements and the November 2016 Board hearing transcript of record, the Veteran asserted that his bilateral hearing loss and tinnitus are causally related to noise exposure during active service, including acoustic trauma from jet engines and other aircraft as well as power carts.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's DD Form 214 revealed that his military occupational specialty (MOS) was Aircraft Electrical and Environmental System Journeyman.  

Despite the Veteran's reports of an onset of his claimed bilateral hearing loss and tinnitus during his service, service treatment records associated with the record are negative for complaints, treatment, or diagnoses of bilateral tinnitus or a bilateral hearing loss disability as defined by VA under 38 C.F.R. § 3.385.  

In a November 2012 VA examination report, the Veteran complained of bilateral hearing loss and bilateral, recurrent tinnitus that began during service.  The Veteran reported military noise exposure from jet engines and power carts with use of earplugs and ear muffs.  Post-service noise exposure was noted to include work as a driver and warehouse shipping clerk with use of ear protection around loud noise.  Pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
10
5
5
10
LEFT
10
10
10
5
10

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  Accordingly, a bilateral hearing loss disability for VA standards was not shown.  38 C.F.R. § 3.385.  The examiner indicated that the Veteran had normal hearing in each ear.  The examiner also opined that the Veteran's tinnitus was less likely than not (less than 50 percent probability) caused by or a result of military noise exposure.  In the cited rationale, the examiner highlighted that evidence of record did not indicate a significant threshold shift and hearing was normal on current examination.

In a February 2013 VA medical opinion, the examiner again opined that the Veteran's tinnitus was less likely than not (less than 50 percent probability) caused by or a result of military noise exposure.  It was noted that the claims file did not contain evidence of hearing loss or significant threshold changes during military service and that hearing was normal during the November 2012 VA examination.  Without evidence of a noise injury, the examiner found that there was no basis on which to conclude that tinnitus was caused by noise exposure.

As an initial matter, the Board concludes that entitlement to service connection for tinnitus is warranted.  In view of the totality of the evidence, including the Veteran's documented duties as an Aircraft Electrical and Environmental System Journeyman during service, conceded in-service noise exposure to aircraft, lack of post-service recreational and occupational noise exposure without hearing protection, the findings of bilateral tinnitus during the appeal period, the decreased probative value of the November 2012 and February 2013 VA examiner's opinions due to inadequate rationale, and the competent and credible lay assertions of record, the Board finds that Veteran's bilateral tinnitus cannot be reasonably disassociated from his military service.  The Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for bilateral tinnitus is warranted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002).

However, after a thorough review of the evidence of record, the Board concludes that service connection for a bilateral hearing loss disability is not warranted.  As an initial matter, there is no factual basis in the record that bilateral hearing loss for VA purposes under 38 C.F.R. § 3.385 was incurred during service, or that bilateral hearing loss was manifested as a chronic disease within a year after his discharge from service in 2007.  Service treatment records are negative for a bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  More importantly, post-service VA audiology examination results dated in November 2012 clearly do not establish that the Veteran has a bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  In addition, there is no other evidence of record showing that the Veteran has had sufficient right and/or left ear hearing impairment during the appeal period to qualify as a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.

The Veteran has continually asserted that his claimed bilateral hearing loss began during service.  In this regard, the Veteran's statements are competent and credible evidence as to the symptoms he experiences because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, to the extent that the Veteran contends that he has a current bilateral hearing loss disability based on the symptoms he currently experiences, the Board finds that such a determination is more suited to the realm of medical, rather than lay expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  The diagnosis of a current bilateral hearing loss disability under 38 C.F.R. § 3.385 is too complex for a layperson to proffer a competent opinion.  Id.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent diagnostic opinions.  Moreover, the competent medical evidence demonstrates that this disorder was not found during the appeal period, and therefore, the Veteran's statements regarding the presence of this disorder are outweighed by the competent medical evidence.

The criteria to award entitlement to service connection for bilateral hearing loss have not been established, either through medical or probative lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for bilateral hearing loss, that doctrine is not applicable.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service Connection Claim - Acquired Psychiatric Disorder

As the Board is taking action favorable to the Veteran by granting entitlement to service connection for an acquired psychiatric disorder, the decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran has asserted that he has an acquired psychiatric disorder, to include PTSD, as a result of in-service stressors.  The Veteran reported that his stressors centered on his fear of hostile military or terrorist activities while deployed to Kyrgyzstan.  In written statements and during his November 2016 Board hearing, the Veteran indicated that a terrorist cell was found outside the air base where he was stationed with terrorists found infiltrating the base.  He reported that he was not given a weapon and slept in an unprotected canvas tent, fearing he would be attacked and feeling vulnerable constantly.  The Veteran further discussed being on base at the time an Air Force officer was kidnapped by terrorists in 2006.  Finally, he indicated that there was a bomb threat and an explosive device was found near his work site.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as psychosis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for PTSD requires that the record show: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in-service stressor actually occurred; (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2017).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM).  See 38 C.F.R. § 3.304(f).  For cases certified to the Board after August 4, 2014, a diagnosis of PTSD must be in accordance with the DSM-5.  38 C.F.R. § 4.125 (2017).  The Veteran filed his claim for service connection in July 2011 and jurisdiction over the present appeal was conferred to the Board in April 2015.

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2017).

Service treatment records did not reveal any treatment, findings, or diagnosis of a psychiatric disorder.  The Veteran's DD Form 214 revealed that his MOS was Aircraft Electrical and Environmental System Journeyman.  In a June 2012 memorandum, the RO indicated that the Veteran's stressor of an Air Force officer being kidnapped from his same duty station in September 2006 was verified.  His service treatment records and personnel file were noted to show he was deployed to Manas Air Base, Kyrgyzstan around the time of the incident.  However, the RO concluded that his claimed stressors of a terrorist cell being discovered next to the air base and knife wielding terrorists found on base were found to insufficient to send for verification and could not be conceded.

Post-service Vet Center and VA treatment records dated from 2011 to 2014 showed complaints and findings of multiple psychiatric disorders, including adjustment disorder with mixed disturbance of emotions and conduct, polysubstance abuse, PTSD, major depressive disorder, psychotic disorder NOS, and anxiety disorder NOS rule out PTSD.  

In a July 2012 VA PTSD examination report, the VA examiner indicated that the Veteran did not meet the criteria for a PTSD diagnosis under the DSM-IV criteria.  The examiner noted that the Veteran was exposed to moderate levels of traumatic stress and that his stressor was related to his fear of hostile military or terrorist activity.  After reviewing the claims file and examining the Veteran, the examiner listed an Axis I diagnosis of adjustment disorder with mixed disturbance of emotions and conduct, opining that the current diagnosis was at least as likely as not caused by or the result of military service due to serving in an area where terrorist activity and danger was frequently present.

Additional VA treatment records dated from 2012 to 2014 showed repeated findings of chronic PTSD.  In September 2013, the Veteran's treating VA psychiatrist, noted that PTSD was present and clearly related to his military experiences, as those experiences were the subject of his flashbacks and nightmares.  In December 2013, the same treatment provider again indicated that a DSM-5 diagnosis of PTSD was present and most likely from the Veteran's military experiences.  

The Board has determined that entitlement to service connection for an acquired psychiatric disorder, to include PTSD and adjustment disorder, is warranted.  Based on the evidence of record, the Board finds the Veteran's stressors were corroborated by application of 38 C.F.R. § 3.304(f)(3).  Here, the Veteran's alleged stressors were related to his fear of hostile military or terrorist activities as defined above.  The Board further acknowledges that the Veteran has a current medical diagnosis of PTSD, in accordance with the DSM-5, based on that stressor.  In addition, while the Board is cognizant that the July 2012 VA examiner found that the Veteran did not have a diagnosis of PTSD that conformed to DSM-IV criteria, that examiner clearly opined that the currently diagnosed adjustment disorder with mixed disturbance of emotions and conduct was at least as likely as not caused by or the result of military service due to serving in an area where terrorist activity and danger was frequently present.  The Board further acknowledges that the Veteran has been diagnosed with various psychiatric disorders.  However, the benefit sought on appeal is granted in a manner consistent with the fact that the most probative evidence shows that the proper diagnoses for the Veteran's current service-related psychiatric disorders are PTSD and adjustment disorder.

Based on the foregoing discussion and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD and adjustment disorder, is warranted.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017), Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence has been received, the appeal to reopen the claim of entitlement to service connection for bilateral hearing loss is granted, to that extent only.

As new and material evidence has been received, the appeal to reopen the claim of entitlement to service connection for bilateral tinnitus is granted.

Entitlement to service connection for bilateral tinnitus is granted.

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and adjustment disorder, is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


